                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DANNELL WILLIAMS,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Case No. CIV-17-1199-G
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner of                        )
Social Security,                              )
                                              )
       Defendant.                             )

                                OPINION AND ORDER

       Plaintiff Dannell Williams brings this action pursuant to 42 U.S.C. § 405(g) for

judicial review of the final decision of the Commissioner of the Social Security

Administration (“SSA”) denying Plaintiff’s applications for disability insurance benefits

(“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401-434, and for

supplemental security income (“SSI”) under Title XVI of the Social Security Act, id. §§

1381-1383f. Upon review of the administrative record (Doc. No. 10, hereinafter “R. _”)

and the arguments and authorities submitted by the parties, the Court affirms the

Commissioner’s decision.1

           PROCEDURAL HISTORY AND ADMINISTRATIVE DECISION

       Plaintiff protectively filed her applications for DIB and SSI on October 1, 2014,

alleging a disability onset date of February 1, 2014. R. 20, 185-92, 225. Following denial



1
 With the exception of the administrative record, references to the parties’ filings use the
page numbers assigned by the Court’s electronic filing system.
of Plaintiff’s application initially and on reconsideration, an administrative law judge

(“ALJ”) held a hearing. R. 36-62, 121-29, 132-37. The ALJ issued an unfavorable decision

on September 16, 2016. R. 20-31.

         The Commissioner uses a five-step sequential evaluation process to determine

eligibility for disability benefits. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009); 20

C.F.R. §§ 404.1520, 416.920. At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since her alleged onset date of February 1, 2014. R. 22. At step

two, the ALJ determined that Plaintiff had the severe impairments of: chronic obstructive

pulmonary disease, moderate obstructive sleep apnea, angina pectoris without ischemic

heart disease, and obesity. R. 22-25. At step three, the ALJ determined that Plaintiff’s

impairments did not meet or equal any of the presumptively disabling impairments listed

in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 25-26.

         The ALJ next assessed Plaintiff’s residual functional capacity (“RFC”) based on all

of her impairments. R. 26-29. The ALJ found that Plaintiff had the RFC to perform light

work subject to the environmental restriction that Plaintiff “should avoid concentrated

exposure to pulmonary irritants such as fumes[,] odors, dust, gases, and poor ventilation.”

R. 26; see 20 C.F.R. §§ 404.1567(b), 416.967(b) (defining “light work”). At step four,

relying on hearing testimony from a vocational expert (“VE”), the ALJ found that Plaintiff

was capable of performing her past relevant work as a customer service representative. R.

29-30.

         Continuing to step five, the ALJ considered whether there are jobs existing in

significant numbers in the national economy that Plaintiff—in view of her age, education,


                                              2
work experience, and RFC—could perform. Relying on the framework provided in the

Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2, the ALJ made

the alternative finding that Plaintiff’s nonexertional environmental limitations had little or

no effect on the unskilled light occupational base and, thus, Plaintiff likewise would be

found “not disabled.” R. 30-31.

       The ALJ therefore concluded that Plaintiff had not been under a disability, as

defined in the Social Security Act, from February 1, 2014, through the date of the decision.

R. 31. The SSA Appeals Council denied Plaintiff’s request for review, making the ALJ’s

unfavorable decision the final decision of the Commissioner. R. 1-6; see also 20 C.F.R.

§§ 404.981, 416.1481. This action for judicial review followed.

                                STANDARD OF REVIEW

       Judicial review of the Commissioner’s final decision is limited to determining

whether factual findings are supported by substantial evidence in the record as a whole and

whether correct legal standards were applied. Poppa v. Astrue, 569 F.3d 1167, 1169 (10th

Cir. 2009). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th

Cir. 2003) (internal quotation marks omitted). “A decision is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere scintilla

of evidence supporting it.” Branum v. Barnhart, 385 F.3d 1268, 1270 (10th Cir. 2004)

(internal quotation marks omitted). The court “meticulously examine[s] the record as a

whole,” including any evidence “that may undercut or detract from the ALJ’s findings,”

“to determine if the substantiality test has been met.” Wall, 561 F.3d at 1052 (internal


                                              3
quotation marks omitted). While a reviewing court considers whether the Commissioner

followed applicable rules of law in weighing particular types of evidence in disability

cases, the court does not reweigh the evidence or substitute its own judgment for that of

the Commissioner. Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008).

                                         ANALYSIS

       In this action, Plaintiff alleges that the ALJ erred in considering certain medical

evidence: specifically, opinions from physicians Clayton Royder, DO, and Adonis Al-

Botros, MD. See Pl.’s Br. (Doc. No. 17) at 6-13. Additionally, Plaintiff contends that the

ALJ should have included in the RFC restrictions related to Plaintiff’s depression, edema,

and incontinence. See id. at 13-19.

   A. Whether the ALJ erred in considering Dr. Royder’s opinion

       Plaintiff first asserts that the ALJ erred in failing to adopt certain findings in the

opinion of Dr. Royder, one of Plaintiff’s treating physicians. See Pl.’s Br. at 6-7. Dr.

Royder completed a Mental Status Form, in which he opined, as relevant here, that Plaintiff

can “respond to work pressure, supervision and coworkers” “if medicated.” R. 411 (Ex.

4F, at 2).     Additionally, Dr. Royder recorded Plaintiff’s diagnosis as “bipolar,

uncontrolled.” R. 411. The ALJ gave this opinion “great weight.” R. 24.

       Plaintiff argues that Dr. Royder’s diagnosis and reference to medication indicates

that Plaintiff is “not under control” and that “medication appears to be an issue whose

resolution is required for work.” Pl.’s Br. at 7. Plaintiff argues that she is, therefore, unable

to work. See id. It is not the diagnosis, however, but resultant functional limitations that

determine disability, and there is nothing in Dr. Royder’s opinion that evidences an


                                               4
inability to perform work-related functions. See Bernal v. Bowen, 851 F.2d 297, 301 (10th

Cir. 1988) (noting that the diagnosis of major depression did not establish disability where

nowhere in the report did the physician “indicate that [claimant’s] depression was so severe

as to render him unable to perform the duties of his past relevant work”); accord Madrid

v. Astrue, 243 F. App’x 387, 392 (10th Cir. 2007). Indeed, as set forth above, Dr. Royder

found that Plaintiff is capable of working if medicated. See R. 411. And, as Plaintiff noted,

the ALJ found that Plaintiff’s “recent mental health notes reflect[] improvement of

[Plaintiff’s] symptoms with medication.” R. 24 (citing Ex. 8F (R. 686-717); Pl.’s Br. at 6

(citing R. 24). Stated differently, the assignment of great weight to Dr. Royder’s opinion,

even including the bipolar-disorder diagnosis, is not inconsistent with a finding that

Plaintiff is able to work as defined in the RFC. The Court finds no error in the ALJ’s

consideration of Dr. Royder’s Mental Status Form.

   B. Whether the ALJ erred in considering medical evidence from Dr. Royder and Dr.
      Al-Botros at Step Two

       Plaintiff next argues that the ALJ failed to properly consider the opinions of Dr.

Royder and of treating psychiatrist Dr. Al-Botros when determining Plaintiff’s medically

determinable impairments at step two of the written decision. See Pl.’s Br. at 8-12.

       1. Diagnosis

       In reference to Dr. Al-Botros’ diagnosis of “moderate recurrent major depression,”

Plaintiff asserts that Dr. Al-Botros’ opinion is in “direct opposition” to the ALJ’s finding

that Plaintiff’s depression caused no more than mild limitations. Id. at 8 (quoting R. 23,

405); see also R. 405 (Plaintiff’s New Patient Evaluation with Dr. Al-Botros). Reciting



                                             5
the framework an ALJ should follow when evaluating a treating-physician opinion,

Plaintiff contends that the ALJ erred in evaluating Dr. Al-Botros’ opinion, as well as Dr.

Royder’s bipolar-disorder diagnosis (discussed above). Pl.’s Br. at 9-12. Specifically,

Plaintiff contends that Dr. Royer’s bipolar-disorder diagnosis and Dr. Al-Botros’ diagnosis

of moderate recurrent major depression contradict the ALJ’s step-two finding that

Plaintiff’s major depression is nonsevere in nature, given that Plaintiff’s mental impairment

“is severe enough it requires treatment and medication management.” Pl.’s Br. at 8.

       At step two, Plaintiff bears the burden of demonstrating an impairment or

combination of impairments that significantly limits her ability to do basic work activities.

See Bowen v. Yuckert, 482 U.S. 137, 145 (1987).             Though this showing has been

characterized as de minimis, the mere presence of a mental condition documented in the

record is not enough to prove that Plaintiff is significantly limited in her ability to do basic

work activities. See Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir. 1997). Under Social

Security regulations, in order for an impairment to be considered “severe,” it must cause at

least moderate restriction in areas of activities of daily living, social functioning, or

concentration, persistence, or pace, or otherwise significantly impact ability to do work.

20 C.F.R. §§ 404.1520(c), 404.1520a(d), 416.920(c), 416.920a(d) (2016).                Though

Plaintiff’s mental condition does require treatment, the ALJ found that it caused “no more

than mild restriction in activities of daily living; mild difficulties in maintaining social

functioning;” and “mild difficulties in maintaining concentration, persistence or pace.” R.

23. Plaintiff does not legitimately challenge these findings as to the degree of limitation

caused by her mental condition by merely pointing to bare diagnoses. Nor has she


                                               6
identified any significant functional limitation associated with her mental impairment that

was baselessly rejected by the ALJ. See Hinkle, 132 F.3d at 1352.

         Further, any error in this regard would be harmless, as “failure to find a particular

impairment severe at step two is not reversible error when the ALJ finds that at least one

other impairment is severe,” as occurred here. Allman v. Colvin, 813 F.3d 1326, 1330 (10th

Cir. 2016). As such, Plaintiff’s challenge to the ALJ’s step-two finding of nonseverity

fails.

         2. Treatment notes

         Next Plaintiff argues that the ALJ erroneously “disregarded or discounted” Dr. Al-

Botros’ “recurring” findings of “decreased concentrating ability, impaired judgment, as

well as anxious and irritable dysthymic mood.” Pl.’s Br. at 8-9 (citing R. 404-05, 589, 687,

690, 694, 696, 701, 716). Plaintiff here overstates the findings made by Dr. Al-Botros.

Review of the referenced notes reveals that at Plaintiff’s initial evaluation on October 29,

2014, Dr. Al-Botros found that Plaintiff had decreased concentrating ability as well as
                                                                                             2
anxious and dysthymic mood, though her judgment was not impaired. R. 404-05.

Thereafter, Dr. Al-Botros’ examination notes regarding Plaintiff’s concentrating abilities,

judgment, or mood reflect only intermittent, rather than “recurring,” findings that stray

from the norm:

            • January 5, 2015, normal (R. 589);

            • February 3, 2015, normal (R. 687);

2
 Dr. Al-Botros’ other objective findings, which Plaintiff does not address, were generally
normal throughout the cited treatment notes.


                                               7
          • March 6, 2015, normal except judgment was fair (R. 689);

          • May 5, 2015, normal except decreased concentrating ability and anxious
            mood (R. 694);

          • June 15, 2015, normal except anxious mood and mild depression (R. 696);

          • September 10, 2015, normal except judgment was fair (R. 701);

          • March 11, 2016, normal except decreased concentrating ability and anxious
            mood (R. 716).

       Moreover, the ALJ discussed these treatment notes in detail, stating that Dr. Al-

Botros’ treatment notes reflect Plaintiff’s “typical assertion that she was doing well with

no problems.” R. 23-24 (citing R. 407-09, 585-91, 686-717). The ALJ also considered the

examinations in which Plaintiff exhibited “a dysthymic and anxious mood” or reported

depression, observing that Dr. Al-Botros did not adjust Plaintiff’s medications during those

visits, the remainder of Plaintiff’s mental status exams at those visits were “generally

normal,” and Plaintiff reported improvement at later examinations. R. 24 (citing R. 694-

99, 705-11, 716).

       As such, the ALJ considered and discussed Dr. Al-Botros’ treatment notes,

including notations of abnormal findings. Plaintiff has not shown that the ALJ improperly

“disregarded or discounted” this medical evidence from Dr. Al-Botros. See Gourley v.

Colvin, No. CIV-15-880-HE, 2016 WL 3579048, at *3 (W.D. Okla. Apr. 15, 2016) (R. &

R.), adopted, 2016 WL 3582158 (W.D. Okla. June 28, 2016) (finding no error when ALJ

discussed medical records from treating physician but did not assign them any weight

because the treatment notes were not “true medical opinions”).




                                             8
   C. Whether the ALJ failed to include in Plaintiff’s RFC limitations related to her
      depression

       Plaintiff asserts that the ALJ should have discussed her mental impairment at step

four of the evaluation. See Pl.’s Br. at 13-16. Plaintiff is correct that, in formulating the

RFC, the ALJ must consider the combined effect of all the claimant’s medically

determinable impairments, both severe and nonsevere. See Wells v. Colvin, 727 F.3d 1061,

1065 (10th Cir. 2013) (“[A] finding of non-severity alone would not support a decision to

prepare an RFC assessment omitting any mental restriction.”). However, the presence of

a medically determinable impairment does not necessarily equate to corresponding

limitations in the RFC, and the RFC need only include such limitations as the medical

record substantially supports. See Kirkpatrick v. Colvin, 663 F. App’x 646, 650 (10th Cir.

2016) (“Clearly, an ALJ doesn’t commit error by omitting limitations not supported by the

record”); Arles v. Astrue, 438 F. App’x 735, 740 (10th Cir. 2011) (rejecting claimant’s

argument that a limitation should have been included in his RFC when “such a limitation

has no support in the record”).

       Here, the ALJ did not merely rely on the step-two findings to support his RFC

determination or otherwise improperly conflate those assessments.           With respect to

Plaintiff’s claims of depression, the ALJ cited to medical evidence of record that Plaintiff’s

mental condition that was not severe and caused only mild restrictions in activities of daily

living, maintaining social functioning, and maintaining concentration, persistence, or pace.

See R. 23-24. The ALJ also expressly distinguished his rating of the severity of mental

impairments at step two from the “more detailed assessment” required for the mental-



                                              9
condition-related aspect of the RFC finding. R. 25. The ALJ considered Plaintiff’s own

statements as to her activities of daily living and socializing efforts. R. 27. And in

formulating Plaintiff’s RFC, the ALJ stated that he considered all of Plaintiff’s symptoms

and all opinion evidence. R. 26. See Wall, 561 F.3d at 1070 (“Where . . . the ALJ indicates

he has considered all the evidence our practice is to take the ALJ at his word.” (alteration

and internal quotation marks omitted)). Plaintiff has not identified any depression-related

limitations and cites no specific objective evidence concerning her mental impairment or

limitations thereon that she contends should have been considered but were not. See Pl.’s

Br. at 13-16.

       As such, it is clear that the ALJ considered Plaintiff’s mental impairment in making

an RFC determination and did not improperly rely on the step-two assessment in place of

an RFC analysis. See Suttles v. Colvin, 543 F. App’x 824, 826 (10th Cir. 2013) (finding

proper RFC assessment where ALJ discussed evidence relating to claimant’s nonsevere

mental impairment and, “[s]ignificantly, the ALJ did not make any ancillary statement, like

that made by the ALJ in Wells, affirmatively suggesting an improper conflation of the step-

two and step-four assessments”); cf. Alvey v. Colvin, 536 F. App’x 792, 794 (10th Cir.

2013) (finding that ALJ failed to adequately consider claimant’s nonsevere mental

impairments at step four when ALJ apparently conflated the step-two and step-four

findings and “did not engage in any analysis” of mental functions or impairments, but

holding the error harmless “[b]ecause the evidence in this case does not support assessing

any functional limitations from mental impairments”).




                                            10
    D. Whether the ALJ failed to include in Plaintiff’s RFC any limitations related to her
       edema and incontinence

       Plaintiff next argues that the ALJ failed to include in the RFC limitations caused by

Plaintiff’s edema and incontinence, claiming that the ALJ should have included a sit-stand

option, the ability to elevate her feet, and the ability to take unscheduled, extended breaks.

See Pl.’s Br. at 16-19. The ALJ found that Plaintiff’s edema was a medically determinable

impairment, though nonsevere in nature, R. 23, and the Court will assume without deciding
                                                                             3
that Plaintiff’s incontinence is also a medically determinable impairment.

       But Plaintiff cites only records showing that she complained of or was diagnosed

with edema or incontinence; she does not point to medical evidence of record showing that

these impairments caused the cited limitations. See Pl.’s Br. at 16-19 (citing R. 609, 633,

719-20 (edema); 426, 442, 593-95, 655 (incontinence)). The only evidence of limitations

provided by Plaintiff are her own testimony or her reports to her physicians. See id. (citing

R. 52, 609-712 (edema); 48-49 (incontinence)); see also 20 C.F.R. §§ 404.1529(a),

416.929(a) (prescribing that statements of pain or symptoms will not establish disability,

as there must be medical evidence to consider along with claimant’s statements as well a

determination of “the extent to which [the claimant’s] alleged functional limitations and

restrictions” “can reasonably be accepted as consistent with the medical signs and


3
  Establishing a medically determinable impairment requires the claimant to show a
physical or mental impairment resulting from “anatomical, physiological, or psychological
abnormalities which can be shown by medically acceptable clinical and laboratory
diagnostic techniques.” This “impairment must be established by medical evidence
consisting of signs, symptoms, and laboratory findings,” not by a claimant’s statement of
symptoms alone. 20 C.F.R. §§ 404.1508, 416.908 (2016).


                                             11
laboratory findings and other evidence” to decide the claimant’s ability to work). And

having independently reviewed the record, the Court has not found additional evidence of

limitations beyond Plaintiff’s own hearing testimony and her self-reports, which the ALJ

found to be “not entirely consistent with the medical evidence and other evidence in the

record.” R. 27. Plaintiff does not challenge this determination by the ALJ. See Pl.’s Br.

at 16-19.

       Plaintiff also contends that “the ALJ’s decision does not indicate that he considered

the cumulative effect of [Plaintiff’s] impairments.” Pl.’s Br. at 19. Plaintiff offers nothing

beyond her own assertion to support this claim. See id. (“Simply put, [he] did not or this

Court would have seen evidence of same in [his] opinion.”). And, to the contrary, the ALJ

explicitly states that he did precisely that. See R. 20, 21 (ALJ stating that the disability

review process requires consideration of an impairment or combination of impairments),

R. 25, 26 (ALJ stating that he considered Plaintiff’s impairments “singly and in

combination”), R. 26 (ALJ stating that he considered all symptoms and evidence); see also

Wall, 561 F.3d at 1070; Bryant v. Berryhill, No. CIV-15-1151-HE, 2017 WL 401263, at

*11 (W.D. Okla. Jan. 30, 2017).

   E. Whether the ALJ should have included additional restrictions in the hypothetical to
      the vocational expert

       In sum, the evidence relied upon by the ALJ adequately supports the RFC

assessment. See R. 23-29. It was Plaintiff’s burden to provide evidence of the limitations

caused by her alleged impairments. See Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir.

2007) (“In a social security disability case, the claimant bears the burden to prove [his]



                                             12
disability.”). “The mere presence of a condition is not necessarily disabling. Rather, a

condition, alone or in combination with other impairments, must render claimant unable to

engage in any substantial gainful employment.” Walters v. Colvin, 604 F. App’x 643, 648

(10th Cir. 2015) (alterations and internal quotation marks omitted). Absent support in the

record for the limitations now claimed by Plaintiff, the ALJ did not err by failing to include

those limitations in the RFC assessment. See Maestas v. Colvin, 618 F. App’x 358, 361

(10th Cir. 2015) (finding RFC analysis was supported by substantial evidence when

claimant failed to cite anything “specific in the medical records to support his alleged

functional limitations” and ALJ had found that claimant’s “own assessment of his

limitations lacked credibility”). See generally SSR 96-8p, 1996 WL 374184, at *1 (July 2,

1996) (“When there is no allegation of a physical or mental limitation or restriction of a

specific functional capacity, and no information in the case record that there is such a

limitation or restriction, the [ALJ] must consider the individual to have no limitation or

restriction with respect to that functional capacity.”). Plaintiff has not shown that the ALJ’s

RFC assessment was unsupported by substantial evidence. See, e.g., Qualls v. Apfel, 206

F.3d 1368, 1372 (10th Cir. 2000).

       As an extension of the above arguments, Plaintiff also asserts that the ALJ failed to

include in his hypothetical to the VE “sufficient or proper vocational limitations.” See Pl.’s

Br. at 20-21. Because Plaintiff has not shown that additional limitations should have been

included in the RFC, Plaintiff’s challenge to the VE hypothetical also fails. See Barnett v.

Apfel, 231 F.3d 687, 690 (10th Cir. 2000) (holding that VE hypothetical was sufficient

because “it contained all of the limitations found to exist by the ALJ”); Bean v. Chater, 77


                                              13
F.3d 1210, 1214 (10th Cir. 1995) (finding ALJ was not required to accept VE’s answer to

hypothetical questioning that included limitations “claimed by plaintiff but not accepted

by the ALJ as supported by the record”).

                                    CONCLUSION

      The decision of the Commissioner is AFFIRMED. Judgment will issue accordingly.

      IT IS SO ORDERED this 14th day of March, 2019.




                                           14
